DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 16-22 are pending.  Claims 16-22 are allowed.  This is a Notice of Allowance after the amendment dated 5/20/2022.
Allowable Subject Matter
Claims 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 21 and 22 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of an aircraft pneumatic system comprising: a line; a pneumatic actuator fluidly connected to the line downstream of the line, the pneumatic actuator operable to switch between an operative position and an inoperative position, the actuator being in the operative position upon receiving a line pressure within the line above a pressure threshold and being in the inoperative position upon the line pressure being at or below the pressure threshold; an indicator coupled to the pneumatic actuator, the indicator being indicative of whether the pneumatic actuator is in the operative position or in the inoperative position; a pneumatic source operatively connected to the pneumatic actuator via the line, the pneumatic source having a source outlet providing a fluid flow at a source pressure greater than the pressure threshold; a venturi having a venturi inlet fluidly connected to the source outlet and a venturi outlet fluidly connected to the line, the venturi sized relative to the pneumatic actuator and to the pneumatic source to pressurize the line such that the line pressure is: at the source pressure upon the pneumatic source providing the fluid flow at a mass flow rate of a nominal flow rate value below a graded flow rate value, and decreased from the source pressure to no more than the pressure threshold upon the mass flow rate having increased to at least the graded flow rate value as recited in claim 21.  Also not found in the prior art of record are the limitations of A method of detecting a fluid leakage of a graded leakage rate occurring out of a line upstream of an aircraft pneumatic actuator, the method comprising: controlling the aircraft pneumatic actuator to be in an operative position when a line pressure inside the line is above a pressure threshold and in an inoperative position when the line pressure is at or below the pressure threshold; providing a flow of fluid from a pneumatic source upstream of the line at a source pressure greater than the pressure threshold; choking the flow of fluid between the pneumatic source and the line such that the line pressure decreases from the source pressure to the pressure threshold upon a mass flow rate of the flow of fluid increasing from a nominal flow rate value by the graded leakage rate; and sensing whether the aircraft pneumatic actuator is in the operative position or in the inoperative position, wherein the aircraft pneumatic actuator being in the inoperative position indicates that the fluid leakage of at least the graded leakage rate occurs out of the line as recited in claim 22.  The closest prior art of record has been discussed in the previous Office Action.
Claims 16-20 are allowed due to their dependence on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856